Citation Nr: 0814479	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to June 7, 2001 for a 
total rating based on individual unemployability due to 
service connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  This appeal stems from an August 2003 
rating action, wherein the RO granted the veteran's claim for 
TDIU, and assigned an effective date of June 7, 2001.

The veteran's appeal was previously before the Board in April 
2007.  The Board denied entitlement to increased evaluations 
for the veteran's hearing loss and tinnitus, but increased 
the evaluation for PTSD to 100 percent.  The Board further 
noted that this rendered the claim for TDIU moot for the 
period that the 100 percent schedular evaluation was in 
effect, which made the effective date for TDIU inextricably 
intertwined with the effective date for the 100 percent 
evaluation for PTSD.  The Board then remanded the issue of an 
earlier effective date for TDIU in order for the RO to set an 
effective date for a 100 percent evaluation for PTSD.  This 
was accomplished in a July 2007 rating decision that assigned 
an effective date of June 7, 2001.  The issue of entitlement 
to an earlier effective date for TDIU has now been returned 
for additional consideration. 

The veteran was formerly represented by a private attorney, 
Richard A. LaPointe.  In a March 2006 memorandum the attorney 
reported that he was no longer representing the veteran in 
the instant appeal.  The record does not contain written 
notice to the veteran of the attorney's withdrawal of 
representation.  See 38 C.F.R. § 20.608(a) (2007) (providing 
that a representative can withdraw as representative prior to 
certification of the appeal upon written notice to VA and the 
claimant).  The record, however, discloses that the veteran 
was informed of the withdrawal inasmuch as he subsequently 
sought the assistance of veterans service organizations in 
preparing his appeal, although he declined opportunities to 
appoint these organizations as his representative.  The 
veteran received further notification when this matter was 
noted in the Board's April 2007 decision, but he has not 
indicated that he desires representation. 


FINDINGS OF FACT

1.  VA treatment records dated March 16, 1999 constitute an 
informal claim for TDIU.

2.  The veteran's service connected disabilities on March 16, 
1999 were PTSD, rated as 50 percent disabling; tinnitus, 
rated as 10 percent disabling, and hearing loss, rated as 
zero percent disabling.  There was a combined evaluation of 
60 percent.  

3.  The veteran's PTSD was ratable as 70 percent from March 
16, 1999, which results in the schedular criteria for TDIU 
being met.  

4.  The earliest date of which it is factually ascertainable 
that the veteran was unemployable is March 16, 1999.  


CONCLUSION OF LAW

The criteria for an effective date of March 16, 1999, but no 
earlier, have been met for the veteran's TDIU.  38 C.F.R. §§ 
3.400, 3.341(a), 4.16, 4.19, 4.130, Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

VCAA notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
38 U.S.C.A. § 5103(a) (West 2002); Pellegrini v. Principi, 18 
Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) (2007).

The RO provided VCAA notice in an August 2002 letter to the 
veteran.  The August 2002 letter provided notice of the 
evidence necessary to substantiate his claim for TDIU.  The 
letter also advised the veteran of what evidence he was 
responsible for providing and what evidence VA would 
undertake to obtain, and told him to advise VA of any 
evidence or information he wanted that agency to obtain for 
him, and invited him to send the evidence itself.  He was 
thereby advised to submit relevant evidence in his 
possession.

The veteran also received VCAA notification pertaining to the 
evidence necessary to substantiate a claim for an earlier 
effective date in a July 2006 letter.  His claim was 
readjudicated in a December 2007 supplemental statement of 
the case.  However, any deficiencies in the notification for 
the effective date appeal are not prejudicial to the 
veteran's claim.  In Dingess v. Nicholson, the Court held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, [VCAA] notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  

Regarding VA's duty to assist the veteran with his claim, all 
pertinent and identified records have been obtained, 
including VA treatment records dating to several years before 
he submitted his initial claim for compensation to VA.  In 
addition, in August 2006, the RO agreed to give the veteran 
an additional sixty days to submit evidence before deciding 
on his claims.  The veteran failed to submit any further 
information in support of the claims within tolling of the 60 
day period.  There is no indication that there is any 
outstanding evidence pertinent to the claim on appeal.  
Therefore, the duty to assist has been met, and the Board 
will proceed with adjudication of the veteran's appeal. 

Earlier Effective Date

The veteran has not made any specific contentions as to why 
he believes he is entitled to an effective date prior to June 
7, 2001 for TDIU. 

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App 511 
(1997). 

A review of the record indicates that VA treatment records 
dated March 16, 1999 show treatment for the veteran's service 
connected PTSD and tinnitus.  These records are state that 
the veteran was unable to work.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA will be accepted as an informal claim 
for increased benefits or a claim to reopen.  38 C.F.R. 
§ 3.157(b).  

In this case, entitlement to service connection for both PTSD 
and tinnitus had been established at the time of the March 
16, 1999 VA treatment.  Therefore, the Board finds that these 
records constitute a claim for TDIU.  

In order to determine whether or not it was factually 
ascertainable that there was an increase in disability within 
one year prior to the receipt of the claim, the requirements 
for a total rating must be examined.  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. Part 3, 
§§ 3.340, 4.16(a).  However, a total rating based on 
individual unemployability may still be assigned to a veteran 
who fails to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).  This is accomplished 
by consideration of extraschedular factors.  38 C.F.R. 
§ 3.321.  

When the March 16, 1999 records were received, the veteran's 
service connected disabilities were PTSD, rated as 50 percent 
disabling; tinnitus, rated as 10 percent disabling, and 
bilateral sensorineural hearing loss, rated as 
noncompensable.  The combined evaluation was 60 percent.  
Thus, his ratings did not meet the percentage requirements 
for TDIU under 38 C.F.R. § 4.16(a).  The record shows that he 
was not awarded ratings that met the percentage requirements 
until June 7, 2001, when the evaluation for PTSD was 
increased from 50 percent to 70 percent, which was the basis 
for the original grant of TDIU.  The Board increased the 
schedular evaluation for PTSD to 100 percent in April 2007, 
also effective from June 7, 2001. 

While the veteran did not have a combined 70 percent 
evaluation, the Board must examine whether he had a 
disability that was "ratable" as at least 70 percent 
disabling, which would have brought his combined evaluation 
to at least the 70 percent level required for schedular 
consideration. 

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.  

The evidence includes VA treatment records dated 1999 and 
2000.  January 1999 records state that the veteran was 
experiencing PTSD and a recurrent depressive mood.  His 
tinnitus made his nervousness worse.  He experienced repeated 
depressive bouts.  The veteran also experienced frequent 
flashbacks of his combat experiences, and chronic sleep 
disturbances due to nightmares about combat.  He had guilt 
feelings for some of his actions in the war.  The veteran was 
not acutely psychotic.  The diagnoses included PTSD with 
dysthymia.  The examiner assigned a score on the Global 
Assessment of Functioning (GAF) scale of 55.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [hereinafter DSM-IV].  

Although the VA examiner entered diagnoses of PTSD and 
dysthymia, a disability for which service connection has not 
been established (although the VA examiner found that it was 
contributed to by PTSD and service connected tinnitus), the 
Court has held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
VA must consider all psychiatric symptoms in the adjudication 
of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

The March 16, 1999 VA treatment records note that the 
veteran's tinnitus exacerbated his PTSD.  He experienced 
anxiety and tension, but was no direct threat to himself or 
others.  The examiner stated however that the veteran was 
unable to work.  

May 1999 VA treatment records again note that the veteran was 
markedly tense, hypervigilant, anxious, and panicky.  The 
tinnitus was still exacerbating his PTSD.  He was not a 
danger to himself or others, but the examiner said that the 
veteran was unemployable.  

The veteran continued to be tense, hypervigilant, 
apprehensive, jumpy, and irritable.  He had frequent bouts of 
depressed mood, with broken and restless sleep.  
Concentration was slightly impaired.  The PTSD was 
exacerbated by tinnitus.  

VA treatment records dated September 1999 reveal that the 
veteran continued to experience similar symptoms.  The 
examiner opined that the veteran was unemployable.  
Additional treatment records show that these symptoms 
continued through March 2000.  

The Board finds that the veteran's PTSD was ratable as 70 
percent disabling prior to the June 7, 2001 date for which 
the 100 percent evaluation became effective.  The symptoms of 
the veteran's PTSD were productive of occupational and social 
impairment in most areas.  His symptoms included near 
constant depression, irritability, very poor sleep, 
nightmares, and flashbacks about his combat experiences.  

The March 16, 1999 examiner opined that the veteran was 
unemployable, which is evidence of occupational impairment.  
Therefore, as the veteran's symptomatology more nearly 
resembled that of the 70 percent evaluation instead of the 50 
percent rating, the veteran had a disability that was ratable 
as 70 percent disabling, which means that his combined 
evaluation would have met the schedular criteria prior to 
both the current June 7, 2001 effective date, and at the time 
of the March 16, 1999 informal claim.  

The Board further finds that the evidence indicates that the 
evidence supports entitlement to a TDIU from March 16, 1999.  
As noted above, the effective date of an increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the effective date is the date of receipt 
of the claim.  

In this case, the earliest date in which it is factually 
ascertainable that the veteran was unemployable is March 16, 
1999, when the VA examiner opined that the veteran was unable 
to work.  This is also the date of the veteran's informal 
claim.  Therefore, as the date unemployability was factually 
ascertainable and the date of the claim is the same, the 
effective date in this case is March 16, 1999.  38 C.F.R. 
§ 3.400(o)(2). 

In reaching this decision, the Board notes that the claims 
folder includes VA treatment records dated prior to March 16, 
1999.  However, none of these records opine that the 
veteran's service connected disabilities make him 
unemployable.  In fact, a March 1998 VA examination assigned 
a GAF score of 75.  

A GAF score of 71 to 80 represents a disability in which if 
symptoms are present, they are transient and expectable 
reactions to psychological stressors, with no more than 
slight impairment in social or occupational functioning.  
DSM-IV.  This does not represent a level of impairment that 
is compatible with unemployability.  There are no other 
records dated between March 1998 and March 1999 that opine 
that the veteran is unemployable and there is no earlier 
claim for TDIU.  Therefore, the effective date must be March 
16, 1999; the date of the VA treatment records which first 
demonstrated that the veteran was unemployable and which 
served as an informal claim for TDIU.  38 C.F.R. 
§§ 3.157(b), 3.400(o)(2).  


ORDER

An effective date of March 16, 1999 for the veteran's TDIU is 
granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


